
 

--------------------------------------------------------------------------------


FIFTH AMENDMENT TO
SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities


THIS FIFTH AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
(“Lease”) is executed and delivered as of this 31st day of December, 2010 and is
entered into by OHI ASSET III (PA) TRUST, a Maryland business trust (“Lessor”),
the successor by merger to OHI Asset II (OH), LLC, a Delaware limited liability
company, and Ohio Lessor – Waterford & Crestwood, Inc., a Maryland corporation,
the address of which is 200 International Circle, Suite 3500, Hunt Valley, MD
21030, OMG MSTR LSCO, LLC, an Ohio limited liability company (“Lessee One”), the
successor by merger to CSC MSTR LSCO, LLC, and OMG LS LEASING CO., LLC, an Ohio
limited liability company (“Lessee Two”, and collectively with Lessee One,
“Lessee”), the address of which is 4700 Ashwood Drive, Suite 200, Cincinnati, OH
45241.
 
RECITALS
 
The circumstances underlying the execution and delivery of this Lease are as
follows:
 
A. Lessee and Lessor have executed and delivered to each other a Second
Consolidated Amended and Restated Master Lease dated as of April 18, 2008, as
amended by a First Amendment to Second Consolidated Amended and Restated Master
Lease dated as of July 31, 2009, a Second Amendment to Second Consolidated
Amended and Restated Master Lease dated as of November 3, 2009, a Third
Amendment to Second Consolidated Amended and Restated Master Lease dated as of
April 1, 2010, and a Fourth Amendment to Second Consolidated Amended and
Restated Master Lease dated as of October 1, 2010 (the “Existing Master Lease”)
pursuant to which Lessee leases from Lessor certain healthcare facilities
located in Ohio and Pennsylvania.


B. Lessor and Lessee desire to amend the Existing Master Lease to provide for
the payment of additional rent in connection with the transfer to Lessee or a
Sublessee of .


The parties agree as follows:


1. Definitions.


(a)           Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Existing Master Lease.


(b)           In addition to the other definitions contained herein, when used
in this Amendment the following term shall have the following meaning:


“Bed Additional Rent” means:
 
(1)           During the period from September 1, 2010 thru December 31, 2011,
the monthly sum of Four Thousand Six Hundred Sixty Six and 66/100 Dollars
($4,666.66);


(2)           For the Lease Year commencing on January 1, 2012, an annual amount
equal to the product of Fifty Six Thousand Dollars ($56,000) multiplied by (i)
one hundred percent (100%) plus (ii) the lesser of (a) two (2) times the
increase in the CPI (expressed as a percentage) and (b) two and one half percent
(2.5%); and


(3)           For the subsequent Lease Year, the product of (A) the Bed
Additional Rent for the previous Lease Year multiplied by (i) one hundred
percent (100%) plus (ii) the lesser of (a) two (2) times the increase in the CPI
(expressed as a percentage) and (b) two and one half percent (2.5%); and


(c)           The following definition defined in §2.1 of the Existing Master
Lease is hereby amended in its entirety as follows:
 
Rent:  Collectively, Base Rent, the Golden Years Additional Rent, the Bed
Additional Rent and Additional Charges.
 
(d)           From and after the date of this Amendment, each reference in the
Transaction Documents to the Existing Master Lease, means the Existing Master
Lease as modified by this Amendment.
 
2. Bed Additional Base Rent.   Commencing as of September 1, 2010, Lessee shall
pay the Bed Additional Rent pursuant to the terms and conditions of Article III
of the Lease.


3. Sections 9.3.2 and 9.3.3.  Sections 9.3.2 and 9.3.3 of the Existing Master
Lease are hereby amended by deleting the words “December 31, 2010” in each place
it occurs in each Section and inserting the words “December 31, 2011” in place
thereof.


4. Schedule 9.3.  Schedule 9.3 to the Existing Master Lease is hereby amended
and restated in its entirety by Schedule 9.3 to this Amendment.


5. Section 38.4.  Section 38.4 of the Existing Master Lease is amended and
restated in its entirety as follows:


38.4           Option Price.  If Lessee exercises its option to purchase the
Lessee Option Property as set forth in this Lease, the purchase price for the
Lessee Option Property (the “Lessee Purchase Price”) to be paid by Lessee shall
be equal to the greater of (i) the Minimum Purchase Price (listed below) plus
the Golden Years Addition Minimum Purchase Price, and (ii) the Allocated
Purchase Price (listed below) plus the Golden Years Addition Purchase Price plus
50% of the amount, if any, that (A) the Fair Market Value of the Lessee Option
Facilities on the date of exercise of the option exceeds (B) the Allocated
Purchase Price plus the Golden Years Addition Purchase Price.
 
Facility
 
Allocated Purchase Price
   
Minimum Purchase Price
 
Northwestern Center
  $ 5,378,350.46     $ 6,393,168.57  
Columbus Center
  $ 5,395,043.01     $ 6,413,010.77  
Golden Years Healthcare Center
  $ 3,219,706.84     $ 3,827,219.65  
Oak Grove Center
  $ 2,334,560.33     $ 2,775,058.61  
Total
  $ 16,327,660.65     $ 19,408,457.60  



The Lessee Purchase Price shall be payable by Lessee in immediately available
funds at closing.  The Lessee Option Deposit shall be applied against the Lessee
Purchase Price at closing. Lessee shall also pay the cost of any revenue or
transfer stamps required to be affixed to the deeds, and all reasonable
expenses, disbursements and reasonable attorneys’ fees incurred by Lessor in the
sale transaction.


6. Costs and Expenses.  Lessee shall pay Lessor’s reasonable costs and expenses,
including reasonable attorneys fees, incurred in connection with this Amendment.


7. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.


8. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.


9. Enforceability of Transaction Documents.  Except as expressly and
specifically set forth herein, the Transaction Documents remain unmodified and
in full force and effect.  In the event of any discrepancy between any other
Transaction Document and this Amendment, the terms and conditions of this
Amendment will control and such other Transaction Document is deemed amended to
conform hereto.


SIGNATURE PAGES FOLLOW
 

 
 

--------------------------------------------------------------------------------

 
Signature Page to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities





 
LESSOR:
 
OHI ASSET III (PA) TRUST


 
By:
OHI Asset (PA), LLC, a Delaware limited liability company, its sole trustee



By:           Omega Healthcare Investors, a Maryland
corporation, its sole member


 
By:           /s/ Daniel J. Booth                                
Name:           Daniel J. Booth
Title:           Chief Operating Officer
 


 
THE STATE OF MARYLAND        )
                      )
COUNTY OF  BALTIMORE            )
 
This instrument was acknowledged before me on the 28th day of December, 2010, by
Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors,
Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware
limited liability company, the sole trustee of OHI Asset III (PA) Trust, a
Maryland business trust, on behalf of said business trust.
 
Notary Public
 
                    Judith A. Jacobs
 
                                                               Baltimore County,
MD My Commission Expires:  May 12, 2012
 

                                                             Signature Page  of
2


 
 

--------------------------------------------------------------------------------

 
Signature Page to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities





 
LESSEE:
 
OMG MSTR LSCO, LLC


By:           HEALTH CARE HOLDINGS, LLC,
its Sole Member


 
By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           Treasurer
 


 
OMG LS LEASING CO., LLC


By:           OMG RE HOLDINGS, LLC,
its Sole Member


 
By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           Treasurer
 


THE STATE OF OHIO                                            )
)
COUNTY OF HAMILTON                                     )
 
This instrument was acknowledged before me on the 29thday of December, 2010, by
Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited
liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited
liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability
company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability
company, on behalf of said companies.
 
Notary Public
 
Kathleen M. Portman
 
State of Ohio
 
My Commission Expires 3-28-2012
 



                                                                Signature
Page  of 2


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



The undersigned hereby ratify and affirm their respective Guaranties, Pledge
Agreements, Security Agreements, Subordination Agreements and other Transaction
Documents, and acknowledge and agree that the performance of the Loan Agreement
and the Master Lease and obligations described therein are secured by their
Guaranties, Pledge Agreements, Security Agreement, Subordination Agreement and
other Transaction Documents on the same terms and conditions in effect prior to
this Amendment.
 
CITY VIEW BORROWERS:


CITY VIEW NURSING & REHAB, LLC
CLEVELAND NH ASSET, LLC




By:           /s/ Charles R. Stolz                                
Name:           Charles R. Stolz
Title:           CFO and Treasurer


MARYLAND BORROWERS:


BEL PRE LEASING CO, LLC
RIDGE (MD) LEASING CO, LLC
MARLBORO LEASING CO, LLC
FAYETTE LEASING CO, LLC
LIBERTY LEASING CO, LLC
HOWARD LEASING CO, LLC
PALL MALL LEASING CO, LLC
WASHINGTON (MD) LEASING CO, LLC
MARYLAND NH ASSET, LLC




By:           /s/ Charles R. Stolz                                
Name:           Charles R. Stolz
Title:           CFO and Treasurer


SUBLESSEES:


BELMORE LEASING CO., LLC
WYANT LEASING CO., LLC
BRECKSVILLE LEASING CO., LLC
JARVIS LEASING CO., LLC
KOLBE LEASING CO., LLC
PEARL LEASING CO., LLC
PEARL II LEASING CO., LLC
PEARL III LEASING CO., LLC
MERIT LEASING CO., LLC
FALLING LEASING CO., LLC
FRONT LEASING CO., LLC
MIDLAND LEASING CO., LLC
GARDEN LEASING CO., LLC
SKYLINE (PA) LEASING CO., LLC
OLD LEASING CO., LLC
EMERY LEASING CO., LLC
AVIS LEASING CO., LLC
HERITAGE (OHIO) LEASING CO., LLC
GARDEN II LEASING CO., LLC
WATER LEASING CO., LLC
SOUTH II LEASING CO., LLC
SOUTH I LEASING CO., LLC
SOUTH III LEASING CO., LLC
FAIRCHILD (MD) LEASING CO., LLC
ROCKY RIVER LEASING CO., LLC
CLIME LEASING CO., LLC
ROYCE LEASING CO., LLC
EAST WATER LEASING CO., LLC




By:           /s/ Charles R. Stolz                                
Name:           Charles R. Stolz
Title:           CFO and Treasurer



                                                                Ratification -
Page  of 7


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



GUARANTORS:


RESIDENT CARE CONSULTING CO., LLC
HEALTH CARE FACILITY MANAGEMENT, LLC
OMG ASSET OWNERSHIP, LLC
OMG RE LEASING CO., LLC
OMG RE HOLDINGS, LLC




By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           CFO and Treasurer



                                                                   Ratification
- Page  of 7


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



MANAGERS:


CARNEGIE (OHIO) MANAGEMENT CO., LLC
GARDEN MANAGEMENT CO., LLC
MIDLAND (OHIO) MANAGEMENT CO., LLC
SKYLINE (PA) MGMT CO, LLC
HERITAGE (OHIO) MGMT CO, LLC
AVIS (OHIO) MGMT CO, LLC
SUBURBAN (OHIO) MGMT CO, LLC
OLD MGMT CO, LLC
BELMORE MGT. CO., LLC
WYANT MGT. CO., LLC
BRECKSVILLE MGT CO., LLC
JARVIS MGT. CO., LLC
KOLBE MGT. CO., LLC
PEARL (OHIO) MGT. CO., LLC
PEARL II MGT. CO., LLC
PEARL III MGT. CO., LLC
MERIT (OHIO) MGT. CO., LLC
FALLING MGT. CO., LLC
FRONT MGT. CO., LLC
Each an Ohio limited liability company




By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           CFO and Treasurer


(Managers continued on next page)

                                                                    
Ratification - Page  of 7


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities





MANAGERS (continued):


WATER MGMT. CO., LLC
SOUTH II MGMT. CO., LLC
SOUTH I MGMT. CO., LLC
SOUTH III MGMT. CO., LLC
FAIRCHILD MGMT. CO., LLC
ROCKY RIVER MGMT. CO., LLC
CLIME MGMT. CO., LLC
ROYCE MGMT. CO., LLC
EAST WATER MGMT. CO., LLC
 
BEL PRE MGMT. CO., LLC

RIDGE (MD) MGMT. CO., LLC
MARLBORO MGMT. CO., LLC
FAYETTE MGMT. CO., LLC
LIBERTY MGMT. CO., LLC
HOWARD MGMT. CO., LLC
PALL MALL MGMT. CO., LLC
WASHINGTON (MD) MGMT. CO., LLC
Each an Ohio limited liability company






By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           CFO and Treasurer



                                                               Ratification -
Page  of 7


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



CONSULTANTS:


CARNEGIE (OHIO) CONSULTING CO., LLC
GARDEN CONSULTING CO., LLC
MIDLAND CONSULTING CO., LLC
SKYLINE (PA) CONSULTING CO, LLC
HERITAGE (OHIO) CONSULTING CO, LLC
AVIS (OHIO) CONSULTING CO, LLC
SUBURBAN (OHIO) CONSULTING CO, LLC
OLD CONSULTING CO, LLC
BELMORE CONSULTING CO., LLC
WYANT CONSULTING CO., LLC
BRECKSVILLE CONSULTING CO., LLC
JARVIS CONSULTING CO., LLC
KOLBE CONSULTING CO., LLC
PEARL CONSULTING CO., LLC
PEARL II CONSULTING CO., LLC
PEARL III CONSULTING CO., LLC
MERIT CONSULTING CO., LLC
FALLING CONSULTING CO., LLC
FRONT CONSULTING CO., LLC
Each an Ohio limited liability company


By:           RESIDENT CARE CONSULTING, LLC, their sole member


By:           /s/ Charles R. Stoltz                                
Name:           Charles R. Stoltz
Title:           CFO and Treasurer




 

                                                                 Ratification -
Page  of 7


 
 

--------------------------------------------------------------------------------

 
Joinder to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities









 
STATE OF OHIO
)
 
) SS
COUNTY OF HAMILTON
)



The foregoing instrument was acknowledged before me this 29th day of December,
2010, by Charles R. Stoltz, who is the CFO and Treasurer of each of the above
listed companies, on behalf of such companies.
 

 
Kathleen M. Portman, Notary Public
Hamilton                      County, Ohio                                
My Commission Expires: 3-28-2012



 

                                                               Ratification -
Page  of 7


 
 

--------------------------------------------------------------------------------

 
Schedule 9.3 to
FIFTH AMENDMENT TO SECOND
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
Multiple Facilities



Improvements Schedule


Funds will be allocated per Facility as follows:


Facility
Address
City
ST
 
Allocation of $3.0M CAP-EX (1)
 
Chardon Healthcare Center
620 Water Street
Chardon
OH
    75,000.00  
Commons at Greenbriar (ALF)
8060 South Avenue
Boardman
OH
    10,000.00  
Greenbriar Center (a/k/a Greenbriar North)
8064 South Avenue
Boardman
OH
    135,000.00  
Greenbriar Rehabilitation Hospital
8064 South Avenue, Ste. One
Boardman
OH
    10,000.00  
Kent Care Center
1290 Fairchild Avenue
Kent
OH
    80,000.00  
Northwestern Center
570 North Rocky River Drive
Berea
OH
    125,000.00  
Columbus Center
4301 Clime Road, North
Columbus
OH
    145,000.00  
Golden Years Healthcare Center
(P.O. Box 1148) 2125 Royce Street
Portsmouth
OH
    45,000.00  
Oak Grove Center
620 East Water Street
Deshler
OH
    -      
 
Total
    $ 625,000  



Specific improvements, budgets, and plans must be approved prior to the
commencement of any improvement.


 

                                                           Schedule 9.3 -
Page  of 1


 
 

--------------------------------------------------------------------------------

 
